DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 20 December 2021 have been fully considered but they are not persuasive. Applicant argues that the combination of cited references Lallemand and Hoffmann fails to teach or suggest “a thickness of the LOCOS oxide layer for the second capacitor is thicker than a thickness of the LOCOS oxide layer for the first capacitor”. This is not persuasive because Lallemand Fig. 1P teaches a second capacitor 114 comprising a bottom electrode 102 (i.e. bottom plate) formed in the semiconductor substrate 100. The oxide layer 108 of the second capacitor 114 between the top plate 113 and the bottom plate 102 is thicker than the oxide layer 106 of the first capacitor 112. Hoffmann Fig. 5 teaches a MOS memory capacitor comprising a relatively thick LOCOS layer 31 formed between the top electrode 34 and a bottom electrode formed in the semiconductor substrate. 
Therefore, the rejection is maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-9, 12, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lallemand et al. EP3621119 in view of Hoffmann et al. US 4,334,236.

    PNG
    media_image1.png
    230
    514
    media_image1.png
    Greyscale

Regarding claim 1, Lallemand et al. Fig. 1P discloses an integrated circuit (IC), comprising: 
a first capacitor, a second capacitor, and functional circuitry; 
the capacitors comprising: 
a top plate 111 over an oxide layer 106, wherein a thickness of the oxide layer 108 for the second capacitor is thicker than a thickness of the oxide layer for the first 
a contact 112, 114 for the top plate 111, 113 and a contact for a bottom plate 101,102 for the first and second capacitors.  
Lallemand et al. Fig. 1P does not disclose a LOCal Oxidation of Silicon (LOCOS) oxide layer. Hoffmann et al. teaches a MOS capacitor that includes a LOCOS oxide 31 to prevent parasitic capacitance from the substrate col. 2, line 45. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the capacitors of Lallemand et al. with the LOCOS oxide layer of Hoffmann et al. for the purpose of preventing parasitic capacitance.  
Regarding claim 4, Lallemand et al. Fig. 1P modified by Hoffmann et al. teaches the IC of claim 1, wherein the first capacitor and the second capacitor both comprise trench capacitors.  
Regarding claim 7, Lallemand et al. modified by Hoffmann et al. teaches the IC of claim 1, wherein the top plate comprises polysilicon [0072], Lallemand et al.
Regarding claim 8, Lallemand et al. modified by Hoffmann et al. teaches the IC of claim 1, wherein the contacts for the top plate and for the bottom plate for the first and the second capacitors are all top side contacts.  
Regarding claim 9, Lallemand et al. Fig. 1P discloses an integrated circuit (IC), comprising: 
a substrate having a semiconductor surface layer; 

a second capacitor comprising a second top plate 113 over the oxide layer 106, wherein a second portion of the semiconductor surface layer forms a second bottom plate 102 of the second capacitor and wherein a thickness of the oxide layer 108 for the second capacitor is thicker than a thickness of the oxide layer 106 for the first capacitor; and 
a contact 112, 114 for each of the first top plate 111, the second top plate 113, the first bottom plate 101, and the second bottom plate 102.  
Lallemand et al. Fig. 1P does not disclose a LOCal Oxidation of Silicon (LOCOS) oxide layer. Hoffmann et al. teaches a MOS capacitor that includes a LOCOS oxide 31 to prevent parasitic capacitance from the substrate col. 2, line 45. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the capacitors of Lallemand et al. with the LOCOS oxide layer of Hoffmann et al. for the purpose of preventing parasitic capacitance.  
Regarding claim 12, Lallemand et al. Fig. 1P modified by Hoffmann et al. teaches the IC of claim 9, wherein the first capacitor and the second capacitor both comprise trench capacitors.  
Regarding claim 15, Lallemand et al. modified by Hoffmann et al. teaches the IC of claim 9, wherein the top plate comprises polysilicon [0072], Lallemand et al.
claim 16, Lallemand et al. modified by Hoffmann et al. teaches the IC of claim 9, wherein the contacts 112, 114 for the top plate 111, 113 and for the bottom plate101, 102 for the first and the second capacitors are all top side contacts.  

Allowable Subject Matter
Claims 2, 6, 10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record neither anticipates nor renders obvious at least
2. The IC of claim 1, wherein the thickness for the LOCOS oxide layer for the second capacitor is at least 500 Å thicker than the thickness for the LOCOS oxide layer for the first capacitor.  
6. The IC of claim 1, wherein a width of the LOCOS oxide layer for the second capacitor is at least 0.05 µm greater than a width of the LOCOS oxide layer for the first capacitor.  
10. The IC of claim 9, wherein the thickness for the LOCOS oxide layer for the second capacitor is at least 500 Å thicker than the thickness for the LOCOS oxide layer for the first capacitor.  
14. The IC of claim 9, wherein a width of the LOCOS oxide layer for the second capacitor is at least 0.05 µm greater than a width of the LOCOS oxide layer for the first capacitor.  

Claims 17, 19 and 20 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter of claim 17:  the prior art of record neither anticipates nor renders obvious at least wherein a center thickness of the LOCOS oxide layer for the second capacitor is at least 500 Å thicker than a center thickness of the LOCOS oxide layer for the first capacitor and wherein a width of the LOCOS oxide for the second capacitor is at least 0.05 µm greater than a width of the LOCOS oxide for the first capacitor.
Claims 19 and 20 directly or indirectly depend from claim 17 and further limit the allowable subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898